Citation Nr: 1446630	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for eye disability.

3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from April 1977 to March 1980 and from June 1981 to June 1984.

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2014, the Board reopened the claims of entitlement to service connection for a low back and eye disability and remanded the appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal requires further development before the Board can proceed with an adjudication.  

While a review of the VBMS and Virtual VA electronic claims file is negative for service treatment records from June 1981 to June 1984, a May 2012 statement of the case and a September 2014 supplemental statement of the case both list those records as evidence.  It is unclear whether the records were available for review at the time these documents were issued, and if so whether they might be in a temporary file at the RO, or whether although listed, they were unavailable when that decision was entered.  The electronic records do contain service treatment records from the first period of service.

Regardless, after a November 2008 search by the Records Management Center in St. Louis failed to locate the records, a November 2008 email prompted the RO to implement the procedures outlined in the M21-1, Part II, 3.13, relating to initial screening and determining veteran status.  Since November 2004, however, the appropriate procedures for missing service records have been outlined in the M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  

Additionally, in a November 2008 letter, the RO appears to have misinformed the Veteran that his "original claims folder was one of the c-files that was destroyed in the Records Storage Facility Fire."  The letter did not identify the fire it was referring to and the Board is only aware of a July 1973 fire at the National Personnel Records Center.  As the 1973 fire predated the Veteran's second period of active duty. 

Thus, if the missing service treatment records cannot be located at the RO, the appellant should be notified in accordance with the procedures outlined in the M21-1MR, Part III, Subpart iii, Chapter 2, Section E.

Even if the missing service treatment records are not obtained, clarifying addendum opinions are needed for July 2014 VA examinations addressing service connection for headaches and a back disorder.

As to headaches, the July 2014 examiner concluded that the Veteran did not currently suffer from headaches and noted that the "rating decision of 1/13/2011 stated [that the Veteran] was seen at VAMC on 1/19/2007 for a [headache] but I did not find any documentation for this ... There is no documentation for headaches or etiology of headaches."  A review of the VBMS electronic claims file does show, however, the January 19, 2007 VA treatment record where the Veteran complained of headaches lasting for one week.  Moreover, the July 2014 examiner failed to take into account the Veteran's competent reports of symptoms, treatment and injuries, as directed by the May 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This is especially significant given that certain disorders such as headaches do not necessarily require a medical professional's diagnosis to be considered disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As to the back disorder, the July 2014 VA examiner's negative opinion relied in part on the fact that he could not find "any reference of documentation of any [motor vehicle accident] to the back in 1983 or any other date."  In light of the apparently missing service treatment records from that period, the Board finds that the examiner did not adequately take into account the Veteran's competent reports of symptoms, treatment and injuries.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. A search/finding should be made at the RO for either a separate temporary file that might contain the service treatment records, or a determination should be entered that they were unavailable for review at the time of the May 2012 statement of the case and the September 2014 supplemental statement of the case, even though listed.  If it is determined that they were available but have since been lost, that should also be noted.

2. The AOJ should notify the Veteran that the service treatment records for his second period of service are missing and provide him an opportunity to establish alternative forms of evidence, following the procedures outlined in the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E.

3. Thereafter, and regardless of whether service treatment records for the period June 1981 to June 1984 are obtained, forward the entire claims file in electronic records to the examiner who prepared the July 2014 VA opinions addressing service connection for headaches and a low back disorder or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache disorder is related to service, to include the in-service blow to the head and headaches.  
The examiner is advised that the January 19, 2007 VA treatment record showing the Veteran complaining of headache pain lasting one week appears in VBMS on page 3 of 3 of a document labeled "Medical Treatment Record - Government Facility" with a receipt date of "11/16/2004." The examiner is further advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability is related to his service, to include the motor vehicle accident described by the Veteran.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  In this regard, due consideration should be given to the whether or not service treatment records for the appellant's second period of active duty have been obtained.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



